Citation Nr: 0327074	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from October 1951 to August 
1953.  He apparently was also a member of the Navy Reserve 
from 1947 until he entered active duty and then from August 
1953 to August 1983, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs, which granted service connection for 
bilateral hearing loss, and assigned a noncompensable rating, 
effective September 1, 1998.  The RO also granted service 
connection for tinnitus, and assigned a 10 percent rating, 
also effective September 1, 1998.  However, the veteran did 
not perfect a timely substantive appeal with respect to 
tinnitus.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a; see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003); VAOPGCPREC 1-2003 (May 21, 
2003).

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The provisions of 38 U.S.C.A. § 5103(a) 
require VA to assist the appellant with his or her claim and 
to provide him or her with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

In a letter dated in March 2002, the RO notified the veteran 
of the evidence he should provide in order to establish 
service connection for his hearing loss disability.  He has 
not been provided such information with regard to his claim 
for a compensable rating for his hearing loss disability.  
See Quartuccio, supra.

The veteran was afforded a VA audiometric examination in 
March 2002.  Various speech discrimination scores were 
reported for each ear.  The handwritten scores were not 
clearly written.  The RO interpreted the scores as 96 percent 
correct for the right ear and 84 percent for the left ear.

In a statement dated in May 2002, the veteran requested 
another VA hearing examination to obtain evidence to support 
his claim.  He thereafter submitted a June 2002 letter from 
J. D. Gordon, M.D., who indicated that the veteran reported 
that he was having increasing difficulty hearing.  Dr. Gordon 
stated that examination of the veteran revealed speech 
discrimination ability of 80 percent for the right ear and 60 
percent for the left ear.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In view of the veteran's request for a new 
examination and the evidence currently of record, the Board 
finds that a new examination for disability evaluation 
purposes is needed to properly evaluate the severity of the 
veteran's hearing loss disability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is accomplished.  In 
particular, the RO must notify the 
veteran of the evidence and information 
for which he is responsible and that 
which VA is responsible.  See Quartuccio, 
16 Vet. App. at 187.  Additionally, the 
RO must inform the veteran of the period 
of time which he has to submit additional 
evidence.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), wherein the United 
States Court of Appeals for the Federal 
Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).

2.  The appellant should be afforded a VA 
audiological evaluation to determine the 
severity of his hearing loss disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 





